Citation Nr: 1737875	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-04 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma for compensation purposes.

2.  Entitlement to service connection for a jaw disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an April 2010 rating decision by the RO in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.

In the above rating decisions, the RO denied reopening of a claim for service connection for teeth injury for compensation purposes, as well as a claim of service connection for a jaw disorder.  In the April 2010 rating decision, the RO indicated that the Veteran should direct a claim for dental treatment to the nearest VA Medical Center.  Thereafter, the RO granted service connection for residuals of dental trauma for tooth #8 for dental treatment purposes in a January 2011 rating decision; this rating decision only addressed the treatment claim for tooth #8.  The RO cited this determination as part of the January 2012 statement of the case (SOC).

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  A copy of the hearing transcript is of record.  The Board notes that the issues on appeal have been recharacterized as stated above to more accurately reflect the nature of the claims.

In December 2014, the Board reopened a previously denied claim for service connection for residuals of dental trauma for compensation purposes, and remanded the underlying service connection claim, as well as the claim for service connection for a jaw disorder, to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, to schedule the Veteran for a dental examination to determine the nature and extent of any current dental and jaw disorders.  For reasons that are explained in the remand below, the VA examination was not scheduled.  These matters have returned to the Board for further appellate consideration. 

In the Introduction in its December 2014 decision, the Board referred to the AOJ for appropriate action the following issues:  the issue of entitlement to service connection for residuals of dental trauma for teeth other than tooth number eight (8), entitlement to service connection for a sinus disorder, and whether new and material evidence had been received to reopen a previously denied claim for service connection for migraine headaches, both as secondary to dental trauma.  As it does not appear from a review of the record that any action has been undertaken with respect to these issues, they are once again referred to the AOJ for development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is required to provide the Veteran with another opportunity to appear for a VA examination in conjunction with her appeal. 

Pursuant to the Board's December 2014 remand directives, the Veteran was to be scheduled for a dental examination to determine the etiology of her residuals of dental trauma and jaw disorder.  In a January 2015 letter to the Veteran sent to her address of record on Twain Avenue, the RO informed her, in part, that her local VA medical facility would be contacting her to schedule her for a VA examination in connection with her appeal.  This letter was returned by the United States Postal Service (USPS).  A forwarding address was not provided.  A May 2015 electronic mail from the local VA Medical Center (VAMC) reflects that the examination request remained incomplete because the Veteran had not responded to the VAMC's "RSVP letters."  In a May 2015 Report of General Information, it was noted that a search was conducted and there was another potential address for the Veteran on Bonita Springs Court.  Subsequently, the RO sent the supplemental statement of the case (SSOC) to the Bonita Springs Court address; there is no evidence that this was returned.  

In a February 2017 brief, the Veteran's representative has alleged that the Veteran did not receive the letters notifying her of the dates and times of the scheduled examination because the VAMC did not notify her at her most recent address of record, despite having notice of it in May 2015.  Such letters are not of record.  It is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In addition, according to the Board's Veterans Appeals Co-Locator System (VACOLS), the Veteran's most current address of record is the Bonita Springs Court address.  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examination in conjunction with her appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA dental examination to determine the etiology of any current dental and jaw disorder(s).  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions must be provided.
   
In light of the examination findings and the service and post-service evidence of record, the examiner must:
   
   (a) List all current dental disorders;

(b) For each missing tooth, comment on whether the missing tooth is considered a replaceable missing tooth;
   
(c) For each non-replaceable missing tooth, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease during service;
   
(d) If a non-replaceable missing tooth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease, specifically note the trauma or disease resulting in tooth loss; and,
   
(e) For each dental disorder other than missing teeth, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is consistent with the acknowledged in-service trauma to the mouth when the Veteran ran into a pole in September 1998.
   
(f) List each diagnosed jaw disorder; for each, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the acknowledged in-service trauma to the mouth when the Veteran ran into a pole in September 1998.
2.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address (5520 Bonita Springs Court, Las Vegas, Nevada 89169.  It must also be indicated whether any notice that was sent was returned as undeliverable.
   
3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, including all evidence received since the June 2015 SSOC.  If any claim remains denied, an SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




